Case: 09-10269 Document: 00511299439 Page: 1 Date Filed: 11/19/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 19, 2010
                                     No. 09-10269
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

ARNOLD RAY JONES,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 5:01-CR-30-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Arnold     Ray    Jones,    federal    prisoner     #   60927-080,     filed   an    18
U.S.C. § 3582(c)(2) motion for reduction of his sentence based on the retroactive
amendments to the crack cocaine Sentencing Guidelines. See U.S.S.G., Supp.
to App’x C, amend. 706, at 226-31 (2009); U.S.S.G. Supp. to App’x C, Amend.
713, at 253 (2009). The district court found that Jones was not eligible for a
reduction because he had been sentenced as a career offender.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-10269 Document: 00511299439 Page: 2 Date Filed: 11/19/2010

                                  No. 09-10269

      On appeal, Jones argues that he was entitled to the two-level reduction
under the guidelines amendments because he received a three-level “departure”
for acceptance of responsibility at his original sentencing and the rule of lenity
requires that U.S.S.G. § 1B1.10 be read in his favor to permit him to receive a
sentencing reduction. Jones further argues that the exclusion of career offenders
from application of Amendment 706 violates his constitutional due process and
equal protection rights. Jones seeks appointment of counsel on appeal. The
Government moves for summary affirmance or, in the alternative, an extension
of time in which to file a brief on appeal.
      A crack cocaine defendant who was sentenced as a career offender is not
entitled to a reduction under § 3582(c)(2) and Amendment 706. United States
v. Anderson, 591 F.3d 789, 790-91 (5th Cir. 2009) (per curiam). Because the
district court correctly concluded that Jones is ineligible for relief under the
crack cocaine guidelines amendments, we decline to exercise our discretion to
appoint counsel for Jones on appeal. See United States v. Robinson, 542 F.3d
1045, 1052 (5th Cir. 2008).
      The Government’s motion for summary affirmance is GRANTED, the
Government’s alternative motion for an extension of time in which to file a brief
is DENIED, Jones’s motion for appointment of counsel is DENIED, and the
decision of the district court is AFFIRMED.




                                         2